                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STELLA WEBB,                                       Case No. 19-cv-00589-SVK
                                   8                   Plaintiff,
                                                                                           JUDGMENT
                                   9            v.

                                  10    ACTING COMMISSIONER OF SOCIAL
                                        SECURITY,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Court’s December 12, 2019 order granting Plaintiff Stella Webb’s motion

                                  14   for summary judgment, denying the Commissioner’s cross-motion for summary judgment, and

                                  15   remanding the case for further proceedings, judgment is entered in favor of Plaintiff and against

                                  16   the Commissioner. The Clerk of Court shall close the file in this matter.

                                  17          SO ORDERED.

                                  18   Dated: December 12, 2019

                                  19

                                  20
                                                                                                   SUSAN VAN KEULEN
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
